UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported):August 14, 2009 GEN2MEDIA CORPORATION (Exact name of registrant as specified in charter) Nevada 333-147932 26-1358844 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 7658 Municipal Drive, Orlando, FL 32819 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (321) 293-3360 Copies to: Marc J. Ross, Esq.
